Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.1 Filed 02/23/21 Page 1 of 17




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


JUSTIN KUCERA,

           Plaintiff,                        Case No.

v.                                           Hon.

WALLED LAKE CONSOLIDATED
SCHOOLS, a governmental corporation,
KEN GUTMAN, in his individual and
official capacities, and MICHAEL
LONZE in his individual and official
capacities
             Defendants.
__________________________________________________________________
 Joseph X. Michaels (P79084)
 Adam M. Taub (P78334)
 CROSON, TAUB, & MICHAELS, PLLC
 Attorneys for Plaintiff
 117 N. First St. Ste. 111
 Ann Arbor, Michigan 48104
 (734) 519-0875
 jmichaels@ctmlawyers.com
 ataub@ctmlawyers.com
_______________________________________________________________

            PLAINTIFF’S COMPLAINT AND JURY DEMAND

      Plaintiff, Justin Kucera, by and through his attorneys, CROSON, TAUB, &

MICHAELS, PLLC hereby brings this action against Defendants Walled Lake

Consolidated Schools, Ken Gutman, and Michael Lonze, and hereby states as

follows:


                                      1
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.2 Filed 02/23/21 Page 2 of 17




                                INTRODUCTION

      1.     Plaintiff Justin Kucera is a dedicated public school social studies

teacher and basketball and baseball coach who formerly taught at Walled Lake

Consolidated Schools in Walled Lake, Michigan. While employed at Walled Lake,

Plaintiff strove to uphold the District’s mission to educate young people and prepare

them for the world.

      2.     Plaintiff is also a political conservative, republican, and supporter of

former President Donald Trump during the 2020 election. In July 2020, Plaintiff

posted a series of political messages on his personal twitter account, including that

“Donald Trump is my president,” that schools should reopen in the fall, and that

political liberals were attempting to divide us and “suck”. Even though many

strongly disagree with these opinions, they are all political speech protected from

government intrusion under the U.S. and Michigan constitutions.

      3.     However, as a result of this protected speech, Defendants unlawfully

and illegally retaliated against Plaintiff and denied him equal protection under the

law. Due to his tweets—and his tweets alone—Plaintiff was summarily terminated

from his position with the District. Defendants made the decision to terminate

Plaintiff for such speech even though many other teachers had participated in the

long and proud history of educators being involved in politics and political activism

outside of the classroom.


                                         2
 Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.3 Filed 02/23/21 Page 3 of 17




       4.    Plaintiff thus brings this civil-rights action pursuant to the First and

Fourteenth Amendments to the United States Constitution, 42 U.S.C. § 1983, and

Article I, §§ 2 and 5 of the Michigan Constriction of 1963 to remedy unconstitutional

violations of his rights to freedom of speech and equal protection in public

employment and to ensure that public employees such as himself are free to speak

their views without fear of politically motivated reprisals based on their right to free

speech.

                   PARTIES, JURISDICTION, AND VENUE

       5.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1343 as the claims asserted arise out of federal constitutional

and statutory law, namely 42 U.S.C. § 1983 and U.S CONST. AMEND. I, XIV.

       6.    Venue in this Court is proper under 28 U.S.C. § 1391(b) because all of

the events giving rise to this claim took place in this district and Defendants are

either governmental entities within the district or individuals who reside in this

district.

       7.    Plaintiff Justin Kucera is an individual who resides in Walled Lake,

Michigan in the County of Oakland.

       8.    Defendant Walled Lake Consolidated Schools is a government body

created by and operated under the laws of the State of Michigan. It exercises

governmental control in Oakland County, MI.


                                           3
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.4 Filed 02/23/21 Page 4 of 17




      9.    Defendant Ken Gutman is a managerial employee at Defendant Walled

Lake Consolidated Schools. Upon information and belief, he resides in Oakland

County.

      10.   Defendant Michael Lonze is a managerial employee at Defendant

Walled Lake Consolidated Schools. Upon information and belief, he resides in

Oakland County.

                           STATEMENT OF FACTS

      11.   Plaintiff Justin Kucera is a former social studies teacher, baseball, and

basketball coach employed by Defendant Walled Lake Consolidated Schools.

      12.   In 2017, after graduating from the University of Michigan and receiving

his teaching Certificate, Plaintiff began teaching at Walled Lake Western High

School.

      13.   Throughout his employment, Plaintiff ultimately reported to Defendant

Ken Guttman, the superintendent of Walled Lake Consolidated Schools.

      14.   Mr. Kucera was dedicated to education, his students, and advancing the

goals of Walled Lake Consolidated Schools.

      15.   Throughout his employment, Mr. Kucera was well qualified for the

positions that he held and performed them diligently and competently.

      16.   At times relevant to this suit, Plaintiff taught social studies at Walled

Lake Western High School and coached the school’s baseball and basketball teams.


                                         4
 Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.5 Filed 02/23/21 Page 5 of 17




       17.    Throughout his entire educational career, Plaintiff has treated all

students, parents, administrators, and co-workers with respect and dignity, no matter

their political beliefs.

       18.    In June 2020, during a period of nationwide discussion on many

important topics, Plaintiff posted many political messages to his personal Twitter

account, including retweeting support for the family of George Floyd.

       19.    Plaintiff also participated in public discussions regarding restrictions

put in place to combat the coronavirus pandemic, including by re-tweeting President

Trump’s message that “SCHOOLS MUST OPEN IN THE FALL!!!” and posting

regarding hospitalization numbers in states that had lifted restrictions.

       20.    On July 6, 2020, Plaintiff tweeted the following:




       21.    Another Twitter user responded to this tweet by saying “it’s a shame

the liberals have been trying so hard to get him out of office instead of working with

him. he [sic] would’ve accomplished much more, and that is on top of the great



                                           5
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.6 Filed 02/23/21 Page 6 of 17




accomplishments he has made for our nation. can’t [sic] wait to see sleepy joe [sic]

against him in the debates.” Plaintiff responded by saying, “liberals suck man.”

      22.    Expectedly, Plaintiff received a mixed reaction to these tweets, with

some in favor of his statements, and others disapproving.

      23.    Plaintiff, however, did not discuss his political views in the classroom,

and all debate regarding this matter took place on social media outside of school

grounds.

      24.    Further, Plaintiff’s Twitter account was his own personal account and

was not owned by, maintained, or affiliated with Defendant Walled Lake

Consolidated Schools in any fashion.

      25.    Nonetheless, following these tweets, Defendants immediately began

the process of terminating Plaintiff.

      26.    On July 10, 2020 Plaintiff was summoned to an investigatory meeting

via zoom with Defendant Michael Lonze, the District’s Assistant Superintendent for

Human Resources, and others.

      27.    Plaintiff was questioned both over his Tweet supporting former

President Trump and his subsequent “liberals suck man” comment.

      28.    Plaintiff stated that the response to his Tweet had been 50/50 in terms

of support and that he had never brought his politics into the classroom.




                                          6
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.7 Filed 02/23/21 Page 7 of 17




      29.      On July 15, 2020, Defendant Gutman met with Plaintiff via Zoom and

demanded that Plaintiff resign.

      30.      On July 16, 2020, Plaintiff refused Defendant Gutman’s demand that

Plaintiff resign his position because he had exercised his First Amendment rights.

      31.      Defendant Guttman and Defendant Lonze then made the decision to

terminate Plaintiff for his constitutionally protected speech.

      32.      On July 17, 2020 Plaintiff received a letter from Defendant Lonze

terminating Plaintiff for “a lack of professional judgment.”

      33.      The sole motivation for Plaintiff’s termination was retaliation for his

exercise of his constitutionally protected speech.

      34.      Plaintiff then met with Defendant Gutman on July 22, 2020 after his

termination was already effective.

      35.      In that conversation, Mr. Gutman demanded that if Mr. Kucera wanted

to return to work, he must admit “wrongdoing,” accept a suspension, and promise to

do “better”.

      36.      Each of these actions had a substantial chilling effect on Plaintiff’s

constitutionally protected right to free speech and constituted an unconstitutional

condition on his employment.

      37.      Shortly after the meeting, Plaintiff informed Defendant Gutman that he

would not submit to these unconstitutional and retaliatory conditions.


                                           7
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.8 Filed 02/23/21 Page 8 of 17




      38.    In a meeting on August 4, 2020, Defendant Walled Lake Consolidated

School District’s Board of Education, its highest decision-making body, ratified

Defendants Gutman and Lonze’s decision and terminated Plaintiff.

      39.    Defendants terminated Plaintiff for his political speech despite other

similarly-situated employees making similarly-natured social media posts in favor

of liberal political causes without professional consequence.

                               CAUSES OF ACTION

                                    COUNT I
                     FIRST AMENDMENT RETALIATION
                     42 U.S.C. § 1983: U.S. CONST. AMEND. I
                             (Against all Defendants)

      40.    Plaintiff hereby realleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

      41.    The Defendants are all “persons” covered by the meaning of 42 U.S.C.

§ 1983.

      42.    At all relevant times, Individual Defendants acted under color of state

law by virtue of the performance of their duties as employees of Defendant Walled

Lake Consolidated Schools, which is created by and operated under the laws of the

State of Michigan.

      43.    Plaintiff engaged in protected activity under the First Amendment of

the United States Constitution by posting protected speech to his personal Twitter

account as a private citizen concerning issues of public concern including but not
                                           8
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.9 Filed 02/23/21 Page 9 of 17




limited to coronavirus restrictions, his support of President Trump, and his opinions

on national politics.

      44.    Plaintiff suffered an objectively adverse employment action when he

was terminated on July 17, 2020.

      45.    The adverse action taken against Plaintiff was motivated in significant

part by Plaintiff’s constitutionally protected speech.

      46.    But for Plaintiff’s exercise of his constitutionally protected right to free

speech, he would not have been terminated by Defendants.

      47.    On or about July 22, 2020 Defendants placed unconstitutional

conditions on Plaintiff’s employment by conditioning future employment on an

admission of wrongdoing and a promise “to do better” by Plaintiff.

      48.    Individual   Defendants     violated    Plaintiff’s   clearly   established

constitutional right to be free of retaliation for speech under the First Amendment to

the U.S. Constitution and are not entitled to qualified immunity.

      49.    These actions were undertaken via a policy, practice, or procedure of

Defendant Walled Lake Consolidated Schools.

      50.    The actions of the Individual Defendants were all ratified and supported

by Defendant Walled Lake Consolidated Schools’ School Board, its highest

decision.




                                           9
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.10 Filed 02/23/21 Page 10 of 17




      51.      As a result of Individual Defendants’ unlawful conduct, Plaintiff was

harmed, and continues to be harmed, in that he has suffered economic and non-

economic loss, including but not limited to, lost wages, damage to professional

reputation, emotional distress, outrage and humiliation.

      52.      The Individual Defendants’ actions were done intentionally and/or with

reckless disregard to Plaintiff’s federally-protected rights, entitling him to punitive

damages.

      53.      Plaintiff also seeks an injunction against the Individual Defendants in

their official capacity reinstating Plaintiff to his position and preventing any further

unconstitutional actions under Ex Parte Young, 209 U.S. 123 (1908).

                                     COUNT II
                       EQUAL PROTECTION VIOLATION
                     42 U.S.C. § 1983: U.S. CONST. AMEND. XIV
                              (Against All Defendants)

      54.      Plaintiff incorporates by reference herein the foregoing paragraphs and

allegations.

      55.      The Defendants are all “persons” covered by the meaning of 42 U.S.C.

§ 1983.

      56.      At all relevant times, Individual Defendants acted under color of state

law by virtue of the performance of their duties as employees of Defendant Walled

Lake Consolidated Schools, which is created by and operated under the laws of the

State of Michigan.
                                           10
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.11 Filed 02/23/21 Page 11 of 17




      57.    Plaintiff suffered an objectively adverse employment action when he

was terminated on July 17, 2020.

      58.    Plaintiff was treated differently than similarly situated teachers based

on his political beliefs and there was no rational basis for the differential treatment

such that Defendants’ treatment of Plaintiff was arbitrary and capricious.

      59.    Individual Defendants undertook these actions under color of state law.

      60.    Individual   Defendants     violated   Plaintiff’s   clearly   established

constitutional right to equal protection under the Fourteenth Amendment to the U.S.

Constitution and are not entitled to qualified immunity.

      61.    These actions were undertaken via a policy, practice, or procedure of

Defendant Walled Lake Consolidate Schools.

      62.    The actions of the Individual Defendants were all ratified and supported

by Defendant Walled Lake Consolidated Schools’ School Board, its highest

decision.

      63.    As a result of Defendants’ wrongful actions, Plaintiff suffered and

continues to suffer damages, including loss of the value, use, and enjoyment of his

property, additional expenditures, emotional and physical distress, mental and

physical anguish, loss of reputation, humiliation and embarrassment, and the

physical effects associated therewith, and will so suffer in the future.




                                          11
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.12 Filed 02/23/21 Page 12 of 17




      64.    The Individual Defendants’ actions were done intentionally and/or with

reckless disregard to Plaintiff’s federally-protected rights, entitling him to punitive

damages.

      65.    Plaintiff also seeks an injunction against the Individual Defendants in

their official capacity reinstating Plaintiff to his position and preventing any further

unconstitutional actions under Ex Parte Young, 209 U.S. 123 (1908).

                                 COUNT III
                           FREEDOM OF SPEECH
                      MICH. CONST. OF 1963, ART. I, SEC. 5
             (Against Defendant Walled Lake Consolidated Schools)

      66.    Plaintiff hereby realleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

      67.    Defendant Walled Lake Consolidated Schools is a Michigan

Governmental entity, subject to the dictates of the Michigan Constitution.

      68.    Plaintiff engaged in protected activity under the Michigan Constitution

by posting protected speech to his personal Twitter account as a private citizen

concerning issues of public concern, about coronavirus restrictions, his support of

President Trump, and his opinions on national politics.

      69.    Plaintiff suffered an objectively adverse employment action when he

was terminated by Defendant Walled Lake.

      70.    But for Plaintiff’s exercise of his constitutionally protected right to free

speech, he would not have been terminated by Defendants.
                                           12
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.13 Filed 02/23/21 Page 13 of 17




       71.   On or about July 22, 2020 Defendant Walled Lake placed

unconstitutional conditions on Plaintiff’s employment on by conditioning future

employment on an admission of wrongdoing and a promise “to do better” by

Plaintiff.

       72.   Defendant Walled Lake Consolidated School’s actions against Plaintiff

were motivated in significant part by Plaintiff’s constitutionally protected speech.

       73.   As a result of Defendant Walled Lake Consolidated School’s unlawful

conduct, Plaintiff was harmed, and continues to be harmed, in that he has suffered

economic and non-economic loss, including but not limited to, lost wages, damage

to professional reputation, emotional distress, outrage and humiliation.

       74.   Plaintiff also seeks an injunction reinstating Plaintiff to his position and

preventing any further unconstitutional actions.

                                 COUNT IV
                    EQUAL PROTECTION VIOLATION
                      MICH. CONST. OF 1963, ART. I, SEC. 2
             (Against Defendant Walled Lake Consolidated Schools)

       75.   Plaintiff hereby realleges and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

       76.   Defendant Walled Lake Consolidated Schools is a Michigan

Governmental entity, subject to the dictates of the Michigan Constitution.




                                           13
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.14 Filed 02/23/21 Page 14 of 17




        77.      Plaintiff suffered an objectively adverse employment action when he

was terminated on July 17, 2020.

        78.      Plaintiff was treated differently than similarly situated teachers based

on his political beliefs and there was no rational basis for the differential treatment

such that Defendant Walled Lake Consolidated Schools’ treatment of Plaintiff was

arbitrary and capricious.

        79.      Defendant Walled Lake Consolidated Schools violated Plaintiff’s

constitutional right to equal protection under the Michigan Constitution.

        80.      As a result of Defendant Walled Lake Consolidated Schools’ unlawful

conduct, Plaintiff was harmed, and continues to be harmed, in that he has suffered

economic and non-economic loss, including but not limited to, lost wages, damage

to professional reputation, emotional distress, outrage and humiliation.

        81.      Plaintiff also seeks an injunction reinstating Plaintiff to his position and

preventing any further unconstitutional actions.

                                     RELIEF REQUESTED

        WHEREFORE, Plaintiff Justin Kucera prays that this Honorable Court grant

the following remedies:

   a.         Compensatory damages for monetary and nonmonetary loss in whatever

              amount he is found to be entitled;



                                              14
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.15 Filed 02/23/21 Page 15 of 17




   b.      Exemplary and punitive damages in whatever amount he is found to be

           entitled;

   c.      A judgment for lost wages and benefits, past and future, in whatever amount

           he is found to be entitled;

   d.      An order of this Court reinstating Plaintiff to the positions he would have if

           there had been no wrongdoing by Defendants;

   e.      An injunction of this Court prohibiting any further unconstitutional or illegal

           acts by Defendants; and

   f.      An award of interest, costs and reasonable attorney fees.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

against Defendants and all relief requested in this Complaint.

                                         Respectfully submitted,
                                         CROSON, TAUB, & MICHAELS, PLLC

                                         /s/ Joseph X. Michaels
                                         Joseph X. Michaels (P79084)
                                         CROSON, TAUB, & MICHAELS, PLLC
                                         117 N. First St. Ste. 111
                                         Ann Arbor, Michigan 48104
                                         (734) 519-0875
                                         jmichaels@ctmlawyers.com
                                         Attorney for Plaintiff




                                            15
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.16 Filed 02/23/21 Page 16 of 17




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JUSTIN KUCERA,

            Plaintiff,                          Case No.

v.                                              Hon.

WALLED LAKE CONSOLIDATED
SCHOOLS, a governmental corporation,
KEN GUTMAN, in his individual and
Official capacities, and MICHAEL
LONZE in his individual and official
capacities
             Defendants.
__________________________________________________________________
  Joseph X. Michaels (P79084)
  Adam M. Taub (P78334)
  CROSON, TAUB, & MICHAELS, PLLC
  Attorneys for Plaintiff
  117 N. First St. Ste. 111
  Ann Arbor, Michigan 48104
  (734) 519-0875
  jmichaels@ctmlawyers.com
  ataub@ctmlawyers.com
__________________________________________________________________

                            DEMAND FOR JURY TRIAL

      Plaintiff Justin Kucera, by and through his attorneys, CROSON, TAUB, &

MICHAELS, PLLC hereby demands a trial by jury on all issues so triable.

                                     Respectfully submitted,
                                     CROSON, TAUB, & MICHAELS, PLLC

                                     /s/ Joseph X. Michaels
                                        16
Case 2:21-cv-10418-MAG-RSW ECF No. 1, PageID.17 Filed 02/23/21 Page 17 of 17




                                   Joseph X. Michaels (P79084)
                                   CROSON, TAUB, & MICHAELS, PLLC
                                   117 N. First St. Ste. 111
                                   Ann Arbor, Michigan 48104
                                   (734) 519-0875
                                   jmichaels@ctmlawyers.com
                                   Attorney for Plaintiff
Dated: February 23, 2021




                                     17
